Citation Nr: 0935029	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  03-28 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, and if so, consideration of the reopened claim 
for service connection for the same, to include as secondary 
to the Veteran's service-connected bilateral knee 
disabilities.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hip disorder, and if so, consideration of the 
reopened claim for service connection for the same, to 
include as secondary to the Veteran's service-connected 
bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran has verified active duty service from November 
1972 to September 1974, from May 1976 to September 1978, and 
from September 1981 to December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision and a 
May 2004 denial letter by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana, which 
denied entitlement to the benefits currently sought on 
appeal.

In September 2005, the Veteran appeared before a Veterans Law 
Judge who has since retired from the Board in a 
videoconference hearing from Atlanta, Georgia to present 
testimony on the issues on appeal.  The hearing transcript 
has been associated with the claims file.  As required by 
law, the Veteran was notified by letter in July 2009 that the 
judge who had received his testimony would not be available 
to issue a decision in this case, and the Veteran was 
afforded an opportunity to testify at another hearing.  
However, the Veteran declined to participate in another 
hearing and indicated his preference that a decision be 
rendered on the evidence previously submitted.  See Veteran's 
response letter, August 2009.  Accordingly, the Board will 
proceed with the appeal. 

This appeal was subject to a prior remand by the Board in 
October 2005 to ensure compliance with due process 
requirements.  
As an additional preliminary matter, the Board notes that a 
rating decision issued in September 2002 denied both of the 
service connection claims addressed by this appeal.  The 
decision became final when the Veteran did not appeal the 
RO's determination within the allowable time frame, and as a 
result, new and material evidence is required before 
proceeding with readjudication of these claims on the merits.  
In this respect, the Board notes that the claim for service 
connection for a bilateral hip condition has generally been 
treated as an application to reopen a previously denied 
claim, while the claim for service connection for a low back 
condition has, on occasion, been treated as if it were a new 
claim and adjudicated as such.  However, as there is a prior 
final denial of record for each service connection claim, 
both issues require a new and material evidence analysis and 
are labeled accordingly on the cover page above.  See 
generally Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the Veteran's previously and finally denied 
claims); see also Ashford v. Brown, 10 Vet. App. 120, 123 
(1997) (a new etiological theory does not automatically 
constitute a new claim). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The underlying issues of service connection for disorders of 
the low back and bilateral hips are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the Veteran's 
claims for service connection for low back and bilateral hip 
conditions was by rating decision issued in September 2002 
that determined there was no evidence of relevant in-service 
treatment or current diagnoses for these conditions.   

2.  The evidence submitted since the September 2002 denial 
includes VA examination reports and treatment records, 
records from the Social Security Administration, and personal 
statements by the Veteran including testimony before the 
Board in September 2005.  


CONCLUSION OF LAW

The evidence added to the record since September 2002 is new 
and material; the claims for service connection for low back 
and bilateral hip disorders are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2008).  

With respect to the new and material evidence portion of the 
decision, the Veteran may not have received proper notice.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, as 
will be discussed fully below, the Board finds that new and 
material evidence has been submitted sufficient to reopen the 
claims of service connection for disorders of the low back 
and bilateral hips.  Therefore, further discussion of whether 
VA met these duties is not needed as no prejudice can flow to 
the Veteran from any notice or assistance error in respect to 
the applications to reopen the Veteran's claims.  





New and Material Evidence 

A review of the record reveals that the Veteran's claims for 
service connection for disorders of the low back and 
bilateral hips were originally denied by a September 2002 
rating decision.  The Veteran did not appeal the denial of 
these claims, and the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2002).

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Since the last final disallowance of the Veteran's claims, 
the evidence submitted or obtained on his behalf includes VA 
treatment records, VA examination reports, and personal 
statements from the Veteran, including testimony before the 
Board in September 2005.  This evidence is new in that it has 
not previously been considered by agency decision makers.  
38 C.F.R. § 3.156. 

A VA orthopedic treatment notation dated February 4, 2003, in 
particular, is also material as it states that the Veteran 
exhibits an uneven gait due to his service-connected knee 
disability, which is contributing to other physical problems 
resulting in low back pain.  Furthermore, the last final 
denial was based, in part, upon the absence of current 
disabilities pertaining to the low back and bilateral hips.  
Rating decision, September 2002.  However, as of the February 
2007 VA examination, diagnoses for bilateral hip strain and 
lumbar degenerative disc disease are of record.  Presuming 
the credibility of this evidence for the limited purpose of 
determining its materiality, the evidence raises a reasonable 
possibility of substantiating the Veteran's claims.  See 
Justus v. Principi, 3 Vet. App. 510, 512 (1992).

Thus, new and material evidence having been submitted, the 
claims for service connection are reopened.  However, as 
further development is required before the underlying claims 
of entitlement to service connection for a low back disorder 
and bilateral hip disorder are ready for adjudication, the 
Board will not address the merits of the claims at this time.  


ORDER

The claim of entitlement to service connection for a low back 
disorder is reopened, and to this extent only, the appeal is 
granted.

The claim of entitlement to service connection for a 
bilateral hip disorder is reopened, and to this extent only, 
the appeal is granted.


REMAND

Additional evidentiary development is required before the 
issues of entitlement to service connection for disorders of 
the low back and bilateral hips are ready for adjudication.  
See 38 C.F.R. § 19.9 (2008).  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

Specifically, the Board's prior remand instructed that the 
Veteran be afforded an examination to determine if he had 
"...any present low back or bilateral hip disorders as a 
result of service or a service-connected disability...."  
Board remand, October 2005 (emphasis added).  The resulting 
examination report does not include an opinion regarding 
direct service connection.  VA examination report, February 
2007; 38 C.F.R. § 3.303.  As a remand by the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders, the Veteran must be afforded the 
requested examination to include the specific determinations 
requested.  See Stegall v. West, 11 Vet. App. 268 (1998).

To this end, the Veteran's service treatment records include 
a June 1976 notation that the Veteran sought treatment for 
low back pain that began after he fell backward while sitting 
in a chair, hitting the side of a bed.  As such, the examiner 
must opine as to whether there is a causal nexus between the 
documented in-service incident and the Veteran's current back 
disability.  38 C.F.R. § 3.303 (2008); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).

Finally, the Board notes that recent VA treatment records 
have not been associated with the claims file.  All relevant 
VA treatment records created since May 2002 should be 
obtained and included.  The record reflects that the Veteran 
moved from the jurisdiction of the New Orleans, Louisiana 
Regional Office in the wake of Hurricane Katrina, and lived 
in the Atlanta, Georgia area for a portion of the appellate 
period.  As such, the Board requests pertinent records be 
obtained from both jurisdictions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Obtain and associate with the claims 
file all outstanding VA treatment 
records for this Veteran, from May 2002 
forward.  The Veteran may have been 
treated at VA facilities in both the 
New Orleans and Atlanta areas, so both 
jurisdictions should be reviewed for 
relevant treatment records.  If a 
negative response is received from 
either jurisdiction, such response must 
be documented in the claims folder.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed 
disorders of the low back or bilateral 
hips.  The Veteran's claims file and a 
copy of this remand should be made 
available to the examiner for review.  
All necessary studies and tests must be 
conducted. 

The examiner is then requested to:
(a)  State all currently diagnosed low 
back or hip disabilities;
(b)  Opine whether any current disability 
identified above was incurred in or 
aggravated by active military service, to 
include a discussion of the implications, 
if any, of the June 1976 fall described 
in the service treatment records; 
(c)  If arthritis or an organic disease 
of the nervous system is identified, 
please state whether it is at least as 
likely as not, based upon the evidence of 
record, that the condition was present 
within one year from discharge from 
active military service; 
(d)  Also opine whether it is at least 
as likely as not that any currently 
diagnosed low back or hip disability 
has been permanently aggravated by a 
service-connected disability, to 
include the service-connected knee 
disabilities.  (Aggravation is defined 
for legal purposes as a permanent 
worsening of the underlying condition 
versus a temporary flare-up of 
symptoms.)  The examination report 
should also specifically address the 
February 2003 orthopedic treatment 
notation by Dr. JM which states that 
the Veteran's uneven gait contributes 
to his low back pain.  

3.  Thereafter, readjudicate the issues 
on appeal.  If the determinations 
remain unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).





	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


